Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2015

                                      No. 04-15-00152-CV

                                       Mary BARRERA,
                                          Appellant

                                                v.

                              HEB GROCERY COMPANY, LP,
                                      Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-14809
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        On April 30, 2015, the district clerk filed a notification of late record stating that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal may be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court